DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Response to Arguments

Applicant’s arguments, see Remarks/Arguments and amended claims, filed 10/05/2021, with respect to claims 1, 3, 6-8, 10, 12, 15-18, and 20-22 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3, 6-8, 10, 12, 15-18, and 20-22, under 35  U.S.C. § 103 has been withdrawn.
	
Allowable Subject Matter

Claims 1, 3, 6-8, 10, 12, 15-18, and 20-22 are allowed. The closest prior art fails to explicitly disclose, teach, or suggest, the claims as a whole. The prior art fails to make obvious or 
The combination of claim elements as a whole are not disclosed or obvious over the prior art PENILLA, SHIMIZU, MELATTI and MARTIN, and are therefore allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669 

/JESS WHITTINGTON/Examiner, Art Unit 3669